Opinion issued January 27, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00922-CR
                            ———————————
                 IN RE JARED LLOYD SHANKLIN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION1

      By petition for writ of mandamus, relator, Jared Lloyd Shanklin, complains

the trial court has not ruled on his pending writ of habeas corpus, which he states

was filed on or about September 28, 2012. He further seeks to compel the trial

court to “issue an order for affidavits and responses to interrogatories submitted in

Relator’s Proposed Order Designating Issue(s) and for Filing of Affidavits.”
1
      The underlying case is Jared Lloyd Shanklin v. State of Texas, cause number
      941654-A, pending in the 337th District Court of Harris County, Texas, the
      Honorable Renee Magee presiding.
      We have no authority to issue writs of mandamus in criminal law matters

pertaining to proceedings under Texas Code of Criminal Procedure article 11.07.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); In re Briscoe, 230
S.W.3d 196, 196–97 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); In

re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding); see also TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004); In re

Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2